Title: From George Washington to the U.S. Senate and House of Representatives, 25 March 1796
From: Washington, George
To: Senate,House of Representatives


          
            United States March 25. 1796
          
          Gentlemen of the Senate and of the House of Representatives
          I send herewith, for your information, the translation of a letter from the Minister Plenipotentiary of the French Republic to the Secretary of State, announcing the peace made by the Republic with the Kings of Prussia and Spain, the Grand Duke of Tuscany and the Landgrave of Hesse Cassel; and that the Republican Constitution decreed by the National Convention, had been accepted by the people of France, and was in operation. I also send you a copy of the answer given by my direction to this communication from the French Minister. My sentiments therein expressed, I am persuaded will harmonize with yours and with those of all my fellow citizens.
          
            Go: Washington
          
        